DETAILED ACTION
Drawings
The drawings were received on 6/7/22.  These drawings are accepted and overcome the previous objections.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20: line 1, after “appliance” insert ---of claim 19---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haverkamp (DE 202007007961).
Claim 19: Haverkamp discloses a hair straightening and styling appliance (1, see Fig 4B) comprising: a first elongated member (2) with a first heating plate (Page 5, last paragraph); and a second elongated member (3) with a second heating plate (Page 5, last paragraph), the second heating plate facing the first heating plate (see Fig 4B) and the second elongated member being hinged to the first elongated member (4) allowing the first and second heating plates to be opened (see Fig 4B) and closed (see Fig 3); wherein when the device is in the open configuration each elongated member includes an exterior surface (the surface that contacts the hair) having a convex surface (see Fig 4B) adjacent to a concave section (see Fig 4B) and each terminating in a tapered edge (see Fig 4B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2598330) in view of Schroeder (US D253849).
Claim 1, 4-5, 12, and 15: Wilson discloses a hair straightening and styling appliance (see Fig 1) comprising: a first elongated member (13+12+10) having a first heating/heated metal plate (Col 1, 45-55); and a second elongated member (17+16+14) with a second metal plate (14; Col 2, 1-10) that will be heated by the heat of the first plate because metal is a conductor and the first heating plate faces the second heating plate with the first elongated member and the second elongated member being hinged together (see Fig 3) between an opened position (see Fig 3) and a closed position (see Fig 1). The appliance has a teardrop cross-sectional shape (see Fig 7) when the first heating plate and second heating plates are closed towards each other (see Figs 1 & 7). The appliance includes a plurality of projections/pins/ribs (15 & 11) in a row on an exterior surface of the head portions of both the first elongated member and the second elongated member (see Figs 1-7). Each elongated member includes an exterior surface when the device is in the open configuration with this exterior surface having a convex section and terminating in a tapered edge (see Fig 7). When the device is in the open position, the second elongated member has a concave section (see dashed line in Fig 8) adjacent to the convex section (see Figs 7-8). Wilson discloses the invention essentially as claimed except for the exterior of the first and second elongated member having a concave section adjacent to the convex section.
Schroeder, however, discloses heated hair combs having a series of tines extending from an elongated member and the exterior of the first elongated member is formed by the comb tines, which include a convex section directly adjacent to a concave portion and terminating in a tapered edge (see Figs 1, 4 & 11). Schroeder teaches it is old and well known to provided heated comb tines with a convex exterior surface adjacent a concave section and terminating in a tapered edge. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated comb of Wilson by providing it with the heated comb teeth having the shape disclosed by Schroeder, which would result in both the first and second elongated members including an exterior surface with a concave section adjacent to a convex section and terminating in a tapered edge as claimed since Schroeder teaches these exact shaped tines to be useful in heated hair combs and Wilson teaches a heated hair comb. 
Claim 3: modified Wilson discloses the invention of claim 1 and Wilson further discloses each elongated member includes a handle portion (13 +17) and a head portion (10 +14) with the first heating plate forming the head portion of the first elongated member and the second heating plate forming the head portion of the second elongated member (see Fig 4). 
Claim 7: modified Wilson discloses the invention of claim 1 and Wilson further discloses a peripheral curvature of the ribs “corresponds” to a peripheral curvature of the head portion of the first elongated member since it extends from the peripheral curvature of the first head portion (see Fig 7). 
Claims 8 and 17: modified Wilson discloses the invention of claim 1 and Wilson further discloses the peripheral curvature of the bottom of the first head portion forms a bottom half of a teardrop shape (see Fig 7) so the rib has a periphery that forms the other half of a teardrop shape. 
Claim 10: modified Wilson discloses the invention of claim 1 and Wilson further discloses the first head portion (10) and second head portion (14) can be reversed so that (14) forms the first head portion and (10) forms the second head portion and with this interpretation, at least one of the ribs (15) includes a curved section (36) and a linear section (15, see Fig 7). 
Claim(s) 1, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20110232673) in view of Haverkamp (DE 202007007961).
Claims 1 and 19: Crawford discloses a hair straightening and styling appliance (100) comprising a first elongated member (110) with a first heating plate (120); a second elongated member (110) having a second heating plate (120), the second heating plate facing the first heating plate (see Fig 4) with the first elongated member being hinged (14) [0019] to the second elongated member (see Fig 3-4) allowing the first heating plate and second heating plate to be closed and opened relative to each other. Each elongated member includes an exterior surface that is illustrated with a convex section (left side in Figure 4) that tapers (see Fig 4) and terminating in a tapered edge (see Fig 4). 
Crawford discloses the invention essentially as claimed except for the tapered edge including a concave section adjacent the convex section. Haverkamp, however, discloses a hinged hair styling appliance (see above rejection of claim 19) where the two different elongated arm members and their corresponding heated plates are tapered (see Fig 4B) and this taper is formed by a concave region adjacent the convex region (see Fig 4B) in order to allow a user to achieve different styles with the various curvatures. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Crawford by providing the tapered edge with a concave section in view of Haverkamp in order to allow a user to create different styles with the same device.
Claim 3: Crawford discloses each elongated member including a handle portion (110) and a head portion (120) with the heating plates arranged on the head portions of their respective elongated member (see Fig 3). 
Claims 4-5, 7-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20110232673) in view of Haverkamp (DE 202007007961) as applied to claims 1 and 19 above, and further in view of Barradas (US 5046516).
Claims 4-5: Crawford discloses the invention essentially as claimed except for a plurality of pins and/or ribs on an exterior surface of the head portion of the first or second elongated members. 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of semi-circular ribs (46, see Figs 23-25) that taper at their end or with a series of pins or projections (50, Figs 26-27 & 33-34) disposed on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of Crawford by providing the exteriors of the head portions of each elongated member with a series of ribs/pins/projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Claims 7-8: Modified Crawford discloses the ribs of Barradas on an exterior of each of the head portions and since Barradas discloses a peripheral curvature of the plurality of ribs to correspond to a peripheral curvature of the head portion to which it is attached, then the proposed modification also teaches these limitations. Since the proposed modification is to provide these ribs on the teardrop shaped exterior of the appliance of Crawford, this would also result in the peripheral curvature forming a half teardrop shape. 
Claim 10: Modified Crawford teaches the ribs of Barradas following the periphery of the head portions of Crawford and the head portions of Crawford each includes a curved section (160) and a linear section slanting towards a concave section (see Fig 4). So modified Crawford teaches the ribs having a periphery including a curved section and a linear section. 
Claim 11: Modified Crawford teaches the ribs of Barradas following the periphery of the head portions of Crawford and the head portions of Crawford each includes a curved section (160) of constant radius so the corresponding ribs would also have this semi-circular shape and have the same constant radius of this semi-circular portion of the head portions. 
Claims 12-14: Crawford discloses the invention essentially as claimed except for a plurality of variable height projections in linear rows on an exterior surface of the head portion of the first or second elongated members. 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of variable height projections (50, Figs 33-34) disposed in a plurality of linear rows on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of Crawford by providing the exteriors of the head portions of each elongated member with the linear rows of variable height projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Claims 15 and 18: Crawford discloses a hair straightening and styling appliance (100) comprising a first elongated member (110) with a first heating plate (120); a second elongated member (110) having a second heating plate (120), the second heating plate facing the first heating plate (see Fig 4) with the first elongated member being hinged (14) [0019] to the second elongated member (see Fig 3-4) allowing the first heating plate and second heating plate to be closed and opened relative to each other. The appliance has a teardrop shaped cross-sectional shape when closed (see Fig 4). Crawford discloses the invention essentially as claimed except for a plurality of pins and/or ribs on an exterior surface of the head portion of the first or second elongated members. 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of semi-circular ribs (46, see Figs 23-25) or with a series of pins or projections (50, Figs 26-27 & 33-34) disposed on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of Crawford by providing the exteriors of the head portions of each elongated member with a series of ribs/pins/projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Claim 16: Modified Crawford discloses the invention essentially as claimed except for the ribs having different heights. However, it would have been an obvious matter of design choice to modify the device of modified Crawford by providing it with ribs of at least two different heights, since the applicant has not disclosed that variable height ribs solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with equal height ribs.
Claim 17: Modified Crawford discloses the ribs of Barradas on an exterior of each of the head portions and since Barradas discloses a peripheral curvature of the plurality of ribs to correspond to a peripheral curvature of the head portion to which it is attached, then the proposed modification also teaches these limitations. Since the proposed modification is to provide these ribs on the teardrop shaped exterior of the appliance of Crawford, this would also result in the peripheral curvature forming a half teardrop shape. 
Claim 20: modified Crawford discloses the invention essentially as claimed except for a plurality of pins and/or ribs on an exterior surface of the head portion of the first or second elongated members. 
Barradas, however, discloses a heated hair styling appliance (see Figs 1-34) and discloses that it is old and well-known to provide the exteriors of heated hair styling appliances with a series of semi-circular ribs (46, see Figs 23-25) or with a series of pins or projections (50, Figs 26-27 & 33-34) disposed on an exterior of the styling appliance in order to allow a person to comb their hair while styling it with heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated hair styler of modified Crawford by providing the exteriors of the head portions of each elongated member with a series of ribs/pins/projections in view of Barradas in order to allow a user to brush/comb the hair while using the device. 
Claims 6, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20110232673) in view of Haverkamp (DE 202007007961) and Barradas (US 504516) as applied to claims 5 and 15 above, and further in view of Sham (US 5810026).
Claims 6, 9, and 16: modified Crawford discloses the invention essentially as claimed except for the plurality of ribs extending from the first elongated member and having different heights and having tapered ends. 
Sham however, teaches providing heated hair appliances with a series of ribs (17) that taper at their ends (see Fig 11) and which have an undulating shape resulting in different heights of the ribs at different positions (see Figs 8-9 & 11) in order to better hold the hair in place during styling (Col 4, 15-35). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Crawford to include the ribs prescribed by Sham having tapered ends and undulating with different heights in view of Sham in order to better retain the hair on the device during styling. 
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
Applicant first argues that the heated teeth and elongate members of Wilson cannot constitute a “heating plate”; however, as discussed in the office action, these are both heated because they are both metal and the term “plate” is not limited to the Merriam-Webster definition provided by applicant but is given its broadest reasonable interpretation. In the instant case, www.thefreedictionary.com defines plate as “a flat piece of metal forming part of a machine” and in the instant case, both segments of Wilson have a flat surface that can contact the hair so it constitutes a plate. Applicant can overcome this by amending the claims to require the heating plates each be a flat rectangular plate that mates with the other to form a flat hair contact surface when in the closed configuration. 
All other arguments are drawn to the newly presented claim limitations which have been addressed above in the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772